 1   BRYAN A. MERRYMAN (SBN 134357)
     bmerryman@whitecase.com
 2   CATHERINE S. SIMONSEN (SBN 307325)
     catherine.simonsen@whitecase.com
 3   WHITE & CASE LLP
     555 South Flower Street, Suite 2700
 4   Los Angeles, CA 90071-2433
     Telephone: (213) 620-7700
 5   Facsimile: (213) 452-2329
 6   Attorneys for Defendant
     GERBER PRODUCTS COMPANY
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   SHELBY BAKER, on behalf of herself              Case No. 1:21-cv-00266-NONE-SKO
     and all others similarly situated,
12                                                   STIPULATION AND ORDER TO
                          Plaintiff,                 CONTINUE DEFENDANTS’ DEADLINE
13                                                   TO MOVE, ANSWER, OR OTHERWISE
                v.                                   RESPOND TO THE FIRST AMENDED
14                                                   COMPLAINT (LOCAL RULE 144(A))
     HAIN CELESTIAL GROUP, INC.,
15   BEECH-NUT NUTRITION                             (Doc. 23)
     CORPORATION, and GERBER
16   PRODUCTS COMPANY,                               Current Deadline: June 15, 2021
17                        Defendants.                New Deadline: 30 days after order on
                                                     forthcoming motion to sever and transfer
18
                                                     Judge: Hon. Magistrate Judge Sheila K.
19                                                   Oberto
20
21

22

23

24

25

26
27

28

                                                  STIPULATION TO EXTEND DEFENDANTS’ DEADLINE TO RESPOND
     AMERICAS 107845859                                                      Case No. 1:21-cv-00266-NONE-SKO
 1            WHEREAS:

 2            1.          Plaintiff Shelby Baker served her First Amended Complaint (“FAC”) on Defendant

 3   Gerber Products Company (“Gerber”) on March 26, 2021, on Defendant Beech-Nut Nutrition

 4   Company (“Beech-Nut”) on March 26, 2021, and on Defendant Hain Celestial Group, Inc. (“Hain”)

 5   on March 29, 2021, respectively;

 6            2.          This Court extended defendants’ deadlines to move, answer, or otherwise respond

 7   to the FAC to June 15, 2021 (ECF Nos. 17, 18, 22);

 8            3.          On June 7, 2021, the Judicial Panel on Multidistrict Litigation (“JPML”) denied a

 9   motion to transfer this and related actions to the Eastern District of New York for consolidated

10   pretrial proceedings. See In re Baby Foods Marketing, Sales Practices and Product Liability Litig.,

11   MDL No. 2997, Docket No. 1 (“MDL Motion”);

12            4.          Defendants intend to file a motion to sever plaintiff’s claims against each defendant

13   and transfer plaintiff’s claims against Beech-Nut to the Northern District of New York, plaintiff’s

14   claims against Gerber to the District of New Jersey, and plaintiff’s claims against Hain to the

15   Eastern District of New York, where a critical mass of related actions against each respective

16   defendant is already pending;

17            5.          It is in the interests of judicial economy and preserving judicial and party resources

18   to continue the deadline for defendants to move, answer, or otherwise respond to the FAC, until the

19   Court rules on defendants’ forthcoming motion to sever and transfer;

20            6.          This is the second extension of time to respond to the complaint requested by

21   defendants Beech-Nut and Gerber and the third extension requested by defendant Hain, and it is

22   not submitted for the purpose of delay, but rather to advance judicial economy and preserve judicial

23   and party resources.

24            NOW, THEREFORE, IT IS AGREED AND STIPULATED, pursuant to Local Rule

25   144(a), that the current June 15, 2021 deadline for defendants to respond to the FAC be vacated;

26   defendants shall file their motion to sever and transfer within 30 days of the JPML’s June 7, 2021

27   decision on the MDL motion; and defendants’ deadline to move, answer, or otherwise respond to

28   the FAC shall be 30 days following any denial of defendants’ motion to sever and transfer.
                                                   -2-
                                                         STIPULATION TO EXTEND DEFENDANTS’ DEADLINE TO RESPOND
     AMERICAS 107845859                                                             Case No. 1:21-cv-00266-NONE-SKO
     Dated: June 7, 2021                   WHITE & CASE LLP
 1

 2                                By:        /s/ Bryan A. Merryman
                                                 Bryan A. Merryman
 3
                                  Attorneys for Defendant
 4                                GERBER PRODUCTS COMPANY
 5

 6   Dated: June 7, 2021                   KING & SPALDING LLP

 7                                By:        /s/ Livia M. Kiser
                                                 Livia M. Kiser
 8                                      (as authorized on June 7, 2021)
 9
                                  LIVIA M. KISER (SBN 285411)
10                                lkiser@kslaw.com
                                  110 N Wacker Drive, Suite 3800
11                                Chicago, IL 60606
                                  Tel: (312) 995-6333
12
                                  Fax: (312) 995-6330
13
                                  PETER HSIAO (SBN 119881)
14                                phsiao@kslaw.com
                                  CORY L. BURLESON (SBN 322239)
15                                cburleson@kslaw.com
                                  633 West Fifth Street, Suite 1600
16
                                  Los Angeles, CA 90071
17                                Tel: (213) 443-4355
                                  Fax: (213) 443-4310
18
                                  Attorneys for Defendant
19                                BEECH-NUT NUTRITION COMPANY
20
21   Dated: June 7, 2021                   JENNER & BLOCK LLP

22                                By:        /s/ Alexander M. Smith
                                                 Alexander M. Smith
23
                                        (as authorized on June 7, 2021)
24
                                  ALEXANDER M. SMITH (SBN 295187)
25                                asmith@jenner.com
                                  KATE T. SPELMAN (SBN 269109)
26                                kspelman@jenner.com
                                  633 West 5th Street, Suite 3600
27
                                  Los Angeles, California 90071
28                                Telephone: (213) 239-5100
                            -3-
                           STIPULATION TO EXTEND DEFENDANTS’ DEADLINE TO RESPOND
     AMERICAS 107845859                               Case No. 1:21-cv-00266-NONE-SKO
                                  Facsimile: (213) 239-5199
 1

 2                                Attorneys for Defendant
                                  THE HAIN CELESTIAL GROUP, INC.
 3

 4   Dated: June 7, 2021                   BURSOR & FISHER, P.A.

 5                                By:          /s/ Joel D. Smith
                                                  Joel D. Smith
 6
                                         (as authorized on June 7, 2021)
 7
                                  L. TIMOTHY FISHER (SBN 191626)
 8                                ltfisher@bursor.com
                                  JOEL D. SMITH (SBN 244902)
 9                                jsmith@bursor.com
                                  BLAIR E. REED (SBN 316791)
10
                                  breed@bursor.com
11                                1990 North California Blvd., Suite 940
                                  Walnut Creek, CA 94596
12                                Telephone: (925) 300-4455
                                  Facsimile: (925) 407-2700
13
                                  Attorneys for Plaintiff
14
                                  SHELBY BAKER
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                            -4-
                           STIPULATION TO EXTEND DEFENDANTS’ DEADLINE TO RESPOND
     AMERICAS 107845859                               Case No. 1:21-cv-00266-NONE-SKO
 1                                                 ORDER

 2            Pursuant to the parties’ above stipulation (Doc. 23), and for good cause shown, IT IS

 3   HERBY ORDERED as follows:

 4        1. The current June 15, 2021 deadline for Defendants to move, answer, or otherwise respond

 5             to the First Amended Complaint (“FAC”) is vacated;

 6        2. Defendants shall file their motion to sever and transfer within 30 days of the JPML’s June

 7             7, 2021 decision on the MDL motion;

 8        3. Defendants shall move, answer, or otherwise respond to the FAC within 30 days following

 9             any denial of defendants’ motion to sever and transfer; and

10        4. An initial scheduling conference is set for February 24, 2022, at 9:30 a.m. in Courtroom

11             7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties shall file their joint

12             scheduling report by no later than February 17, 2022.

13   IT IS SO ORDERED.
14

15
     Dated:       June 8, 2021                                     /s/   Sheila K. Oberto                 .
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      -5-
                                                    STIPULATION TO EXTEND DEFENDANTS’ DEADLINE TO RESPOND
     AMERICAS 107845859                                                        Case No. 1:21-cv-00266-NONE-SKO
